     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                WISCONSIN

                                       GREEN BAY DIVISION

Hilario Tenopala Hernandez &
Armando Perez Zarate,

                         Plaintiffs,                        Case No. 1:19-cv-1093

       v.

Lauer Farms Inc. & Michael Lauer

                         Defendants.



     JOINT MOTION FOR APPROVAL OF SETTLEMENT AND FLSA FAIRNESS
                          DETERMINATION
_____________________________________________________________________________


   Plaintiffs and Defendants, through their undersigned counsel, hereby move this Court for a

fairness determination as to settlement of Plaintiffs’ Fair Labor Standards Act (“FLSA”) claims,

and for an Order granting final approval of the Agreement and Release in this action. The

plaintiffs in this case are two migrant farmworkers who brought claims under the Fair Labor

Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”), Wisconsin’s Migrant Labor Act, Wis. Stat. §

103.90 et. seq, breach of contract, Wisconsin’s wage payment and minimum wage laws under

Wis. Stat. § 109 et. seq., and Wis. Stat.§ 104.02. The Settlement will resolve all claims brought

against the Defendants in this action pursuant to the proposed Settlement and Release Agreement

attached as Exhibit A.

   For a settlement of Fair Labor Standards Act claims to be enforceable, the settlement must be

approved by the Department of Labor or a court. See, eg., Walton v. United Consumers Club,




            Case 1:19-cv-01093-WCG Filed 09/24/19 Page 1 of 2 Document 7
Inc., 786 F.2d 303, 306 (7th Cir. 1986); Lynn's Food Stores, Inc. v. U.S. United States, 679 F.2d

1350, 1353 (11th Cir. 1982).

       In considering the fairness of a settlement under the FLSA, a court is required to

“consider whether the agreement reflects a reasonable compromise of disputed issues rather than

a mere waiver of statutory rights brought about by an employer's overreaching.” Burkholder v.

City of Ft. Wayne, 750 F. Supp. 2d 990, 995 (N.D. Ind. 2010) (internal quotation and citations

omitted). Here, the Settlement compensates Plaintiffs for 100% of the minimum wages claimed

under the FLSA and 100% of the damages owed for the Defendants’ alleged minimum wage

violations. (Settlement Agreement, Exhibit A, page 3).

       Further, the parties are engaged in a bona fide dispute. Defendants dispute that there are

unpaid wages owed to the Plaintiffs under the Fair Labor Standard Act; but, parties have agreed

to settle before conducting discovery. A settlement should normally be approved when “serious

questions of law and fact exist such that the value of an immediate recovery outweighs the mere

possibility of further relief after protracted and expensive litigation.” Burkholder 750 F. Supp. 2d

at 995 (internal quotes and citations omitted).

       Accordingly, the parties request that the Court approve the fairness of this settlement and

enter the attached proposed Order approving the Agreement.

Respectfully submitted this 24 of September 2019
By: s/ Erica Sweitzer-Beckman                         By: s/Robyn Blader
SBN 1071961                                           SBN 1026146
Attorney for Plaintiffs                               Attorney for Defendants
Legal Action of Wisconsin                             Blader Law Office, LLC
744 Williamson Street, Suite 200                      PO Box 239
Madison WI 53703                                      405 W Main Street
Telephone: 608-256-3304 x 2019                        Wautoma WI 54982
Fax: 608-656-0510                                     Telephone: (920) 787-4623
E-mail: elb@legalaction.org                           Fax: (920) 787-2729
                                                      E-mail bladerlaw@bladerlaw.com


                                                  2

          Case 1:19-cv-01093-WCG Filed 09/24/19 Page 2 of 2 Document 7
